Citation Nr: 0332366	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-01 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION


The veteran had active service from May 1961 to November 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In the Substantive Appeal, the veteran requested a hearing 
before the Board.  In correspondence dated in January 2003, 
the RO advised the veteran that a video conference hearing 
had been scheduled for February 27, 2003, to which the 
veteran confirmed his attendance in January 2003.  In 
correspondence dated in February 2003, the RO reminded the 
veteran of the scheduled hearing.  VA records indicate that 
the veteran failed to report for the hearing.  Accordingly, 
the veteran's request for a hearing before the Board is 
considered withdrawn.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran is currently diagnosed with a chronic low back 
disorder.  

2.  There is no competent medical evidence that the veteran's 
chronic low back disorder is related to his military service.  


CONCLUSION OF LAW

A low back disorder was not incurred during active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veterans' benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim and the reasons the 
claim was denied as set forth in the May 2001 rating 
decision, January 2002 Statement of the Case (SOC) issued by 
a Decision Review Officer, and July 2002 Supplemental 
Statement of the Case (SSOC) issued by a Decision Review 
Officer.  The SOC provided the veteran with notice of the 
laws and regulations pertinent to the claim-including the 
law and implementing regulations of the VCAA.  In 
correspondence dated March 8, 2001, the RO advised the 
veteran of the VCAA, VA's duties under the VCAA, and the 
delegation of responsibility between VA and the veteran in 
producing the evidence relevant to the claim.  The RO advised 
the veteran of the information and types of evidence 
necessary to substantiate the claim as well as what evidence, 
if any, would be gathered by the veteran, and which evidence 
would be provided by VA.  The RO informed the veteran that he 
had within 60 days from the date of the letter to send any 
additional information or evidence he desired.  The veteran 
was further advised that if any information or evidence was 
received within one year from the date of the letter, and VA 
decided that he was entitled to VA benefits, VA might be able 
to pay him from the date VA received his claim.  In response, 
the veteran filed a statement dated in March 2001, in which 
he indicated that he had already submitted all the private 
medical records he wanted considered in connection with his 
claim.  The veteran also advised the RO that other medical 
records were available at the Lexington VA Medical Center.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A.           § 5103(b)(1).  The 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
In the instant appeal, the veteran clearly indicated that he 
had no other evidence to submit, so he was not misled to his 
detriment that he could submit additional information or 
evidence beyond the initial 60-day period allotted to him to 
do so.  Indeed, in correspondence dated in September 2001, in 
addition to notifying the veteran of the "post-decision 
review process," the RO asked the veteran to furnish VA with 
information of any government or private medical facilities 
that treated him for a back condition.  Again, the veteran 
replied that all private medical records he wanted considered 
in connection with his claim were previously submitted and 
his other medical records were available through the VA 
Medical Center.  For that reason, the Board will not remand 
the veteran's claim to cure the procedural defect in notice 
because to do so would be a futile waste of judicial 
resources with no benefit flowing to the veteran.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Moreover, while the RO denied the 
claim short of the statutory one-year period provided for 
response to the VCAA notice, additional development was 
continued thereafter followed by a readjudication of the 
claim in July 2002.  The readjudication occurred well over 
one year from the date of issuance of the VCAA notice.  
Lastly, the Board notes that over two years expired from the 
date of issuance of the VCAA notice prior to the case's 
transfer to the Board.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and VA 
treatment records.  The RO afforded the veteran a personal 
hearing before the RO and scheduled the veteran for a Board 
hearing.  Based on testimony the veteran provided at the 
local hearing held in June 2002, the RO developed the case 
for a search of service medical records at the Ireland Army 
Hospital for the period of June 1961 to September 1961.  The 
search was negative.   
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.

VA treatment records dated from October 2000 to May 2001 show 
that the veteran is currently diagnosed with a chronic low 
back disorder manifested by degenerative joint disease, 
degenerative disc disease, and herniated nucleus pulposus.  

The April 1961 service enlistment Report of Medical History 
shows that the veteran reported a pre-existing history of a 
back strain that occurred four months prior.  The veteran 
reported no current back complaints.  The service examiner 
noted that the veteran's back was not considered disabling.  
Service medical records show that no back problems were 
documented during service.  The September 1961 separation 
examination report and the Report of Medical History were 
both absent complaints of or findings of a low back disorder.  
Thus, there is no competent medical evidence that shows that 
the veteran suffered from back problems during service.  

In a January 1964 letter, Dr. S.O.H. noted that he had been 
treating the veteran for a lumbosacral spine strain and 
possible herniated disc since September 1962.  Dr. S.O.H. 
indicated that the veteran was wearing a back brace.  This 
information was reported to the Army Reserves.  The January 
1964 retention examination report noted the September 1962 
back injury.  The examination report also showed that the 
veteran entered a signed statement in which he indicated that 
he sustained a back injury in September 1962.  It was further 
noted that the veteran was found not qualified for continued 
reserve status.  Central Baptist Hospital records dated from 
July 1964 to November 1975 show that the veteran was 
continuously treated for back problems since the September 
1962 back injury.  These records also show that the veteran 
sustained another back injury in July 1964.

The Board observes that the service medical records note a 
pre-existing history of back strain, but no low back disorder 
was identified at the veteran's service enlistment 
examination.  Thus, the veteran is entitled to the 
presumption of soundness in the absence of clear and 
unmistakable evidence that a low back disorder existed prior 
thereto and was not aggravated by service.  38 U.S.C.A.         
§ 1111 (West 2002).  The service medial records, however, 
also show that no low back injury was documented during 
service.  Thus, regardless of whether or not the veteran had 
a low back disorder prior to service, the record is devoid of 
evidence of in-service incurrence of a low back injury or 
chronic worsening of a pre-existing low back disorder.  
Rather, the medical evidence of record shows that a chronic 
low back disorder is not medically documented until September 
1962-after the veteran's discharge from active military 
service.  

The veteran highlights a record from Central Baptist Hospital 
dated in June 1970, that noted that the veteran reported a 
history of onset of back pain in "1961."  The veteran 
contends that this record is evidence that he originally 
sustained a back injury during service.  The Board disagrees.  
The June 1970 record tends to support the history of a back 
injury "4 months ago" the veteran provided at his April 
1961 enlistment examination.  The veteran also highlights a 
July 1964 record in which  the physician noted that the 
veteran reported a history of two back injuries-one injury 
four years prior and another injury two years prior.  The 
veteran contends that this record is evidence that he 
originally sustained a back injury during service.  The Board 
disagrees.  The July 1964 record tends to support the 
documented back injury the veteran sustained in September 
1962 (or two years prior to 1964), and the history the 
veteran provided at his April 1961 enlistment examination 
that he sustained a back injury "4 months ago" (or four 
years prior to 1964).  Regardless, the mere fact of an in-
service injury is not enough.  There must be chronic 
disability resulting from that injury, and the medical 
evidence of record does not document a chronic low back 
disability until after September 1962.   

Lastly, there is no competent medical evidence that links the 
currently diagnosed low back disorder to the veteran's 
military active service.  Although the veteran contends that 
his current back problems are related to his service and the 
physical requirements thereof, as a layman he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1992).  As there is no 
evidence of any treatment or complaints of back problems or 
injury during service and his back was normal at separation, 
any opinion now relating his current back problems to service 
would be based on history as provided by the veteran, as 
opposed to objective documentation.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  For this reason, the Board finds that 
there is no basis for obtaining a VA opinion regarding the 
etiology of the veteran's currently manifested back disorder 
as there is no reasonable possibility that such an opinion, 
based on unsubstantiated history, would substantiate his 
claim.  The weight of the evidence is against the veteran's 
claim.  The veteran's back was shown to be normal in service 
with the first evidence of chronic back problems beginning in 
September 1962, after his discharge from service.  The Board 
recognizes the veteran's sincere belief in the merits of his 
claim, but in the absence of any competent medical evidence 
linking his current low back disorder to service there is no 
basis upon which to grant his claim. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



